Earl Warren: Number 117, the Gas Service Company, petitioner versus Otto R. Coburn, etcetera. Mr. Wormhoudt.
Gerrit H. Wormhoudt: Mr. Chief Justice, may it please the Court. This action was commenced in the United States District Court for the Court of Kansas also as a class suit under the newly amended Rule 23 of the Federal Rules of Civil Procedure. The plaintiff brings the action on behalf of themselves an 18,000 other consumers of natural gas at retail upon the petitioner in this case who was a public utility in Missouri corporation qualified to do business in Kansas. The petitioner claims that or complains that the -- I beg your pardon, the respondent claims that the petitioner in this case illegally exacted from the plaintiff and from the members of the class which the plaintiff seeks to represent and illegally imposed franchise charged exacted by the City of Arkansas City in Cowley County Kansas that this charge was not maintainable beyond the city limits that the respondent in this case resides beyond the city limits along with 18,000 other members of his class. Diversity did exist, jurisdictional amount was pleaded. The petitioner then moved in the District Court to dismiss the action, the motion to dismiss was supported by an affidavit indicating that during a probable time period involved here, this particular respondent's claim would have amounted to $7.81. During the course of argument, counsel for the respondent frankly stipulated that the respondent's claim could not equal $10,000.00 and that they had no knowledge of any other member of the class whose claim would equal or exceed $10,000.00. The District Court however overruled the motion to dismiss. It did in its order make the necessary determination and findings permitting petitioner to apply to the Court of Appeals for the Tenth Circuit for an interlocutory appeal, that application was granted and the Tenth Circuit Court of Appeals affirmed the order of the District Court at approximately the same time within a month or two of the affirmation of the District Court's ruling in Snyder versus Harris. I would like to address myself to what I think have been straw men raised in the brief of the respondent. It has been suggested that the petitioner in this case is seeking to confine the construction of the amendments to the rules to the language of the formal rule alleged Rule 23 and the horrible parade of Norman Clayture that developed under that rule, it references to two class actions, hybrid class actions, and superior class actions. I think it is perfectly abundant, perfectly clear that the real problem involved here is not one of the construction of prior Rule 23. So far as we're concerned, that rule has nothing to do with the present action. We don't rely on it. We find it unnecessary to refer to it. We do think that jurisdictional standards first as adopted by Congress and the body of case law which has developed around those jurisdictional standards is one set of rules and one body of law. The rules of practice adopted by this Court from time to time for itself and for the district courts have to do with an entirely different set of proceedings and entirely different set of standards are involved under those circumstances. There are many, many cases of course that are filed in federal courts everyday where jurisdictional amount is not involved, fair labor standard cases, I think some cases under the Securities Act, civil rights cases and others. And under those circumstances the district courts need not be bothered with the $10,000.00 jurisdictional amount as they are in ordinary diversity and in ordinary federal question cases. And in those cases I trust as well as in the diversity cases and the federal question cases. The amendments to Rule 23 will make class actions easier to handle, easier process, easier to understand the results but simply because we now have before us an attempt to improve upon formal Rule 23, it seems to me it has nothing whatsoever to do with that preexisting body of law which deals with jurisdiction which has developed two decisions of this Court since 1789 and which has always been a problem or a matter than any complainant in federal court must meet regardless of what the rules and practice are which have prevailed in that court from time to time. I would call the Court's attention, the opinion of Mr. Justice Story in the Alexander case which was well over a hundred years old so far as I know, that's one of the first cases dealing with the jurisdictional questions in the matter of aggregation and the court pointed out in that case and although Congress had authorized seaman to bring in effect class actions or joint suits for unpaid wages in the federal district courts that because this Court at that time had an appellate jurisdictional limit of $500.00 as the matter in controversy or the amount in controversy, therefore there was no appellate jurisdiction of any seaman's wages when those wages did not amount to an excess of $500.00 and so far as I know, there has been an unbroken string of decisions following that case and applying it both to the appellate jurisdiction of this Court and to the jurisdiction of the federal court. That District Court --
Potter Stewart: I haven't read that opinion of -- that Story opinion but it seems to enter with appellate jurisdiction rather than diversity jurisdiction of --
Gerrit H. Wormhoudt: That is correct Your Honor.
Potter Stewart: -- the language as quoted in your brief.
Gerrit H. Wormhoudt: That is correct. It seems to me the principle is identical however.
Potter Stewart: It didn't directly have to do with diversity jurisdiction?
Gerrit H. Wormhoudt: No Your Honor, it did not.
Potter Stewart: So it was in admiralty, right?
Gerrit H. Wormhoudt: That's correct. I would point out that there are numerous situations where a class action was appropriate under the old rules and will be -- just as appropriate if not more appropriate under the new rules. I do think it maybe some help in analyzing the question to really ask what we mean when we use the term aggregation, I think it was Judge Frankel in an article mentioned in our brief who suggested the term aggregation has probably been a complete misnomer from the beginning and his analysis may have some bearing upon the question put by Mr. Justice Fortas earlier since as he points out in a traditional class action where the claim is common or undivided or joined. In effect you have but a single claim and while numerous people may be interested in, claims are not being aggregated where the claim itself joined or common or undivided. And in those cases where the total claim itself passing the derivative suit is in excess to $10,000.00. There really is not an aggregation or a joinder of claims and the jurisdictional problem simply doesn't exist.
Byron R. White: What's your view with the case where a single stockholder (Inaudible)?
Gerrit H. Wormhoudt: Is he bringing this on behalf of the stockholders or the corporation Your Honor or he himself has a claim in excess of the jurisdictional amount? I do not know of any decisions of this Court which say that under those circumstances, he could then if this were simply a joinder device include all the other members of the class unless their claims also exceeded. Yes?
Potter Stewart: Each individual claim.
Gerrit H. Wormhoudt: I think in Clark against Paul Gray and I'm sorry I'm not more conversant with that case for this Court on its own motion to dismiss several claims. As I recall, the plaintiff in that case had the requisite jurisdictional amount and this Court directed however that the other parties to the action be dismissed from the suit. This is my recollection --
Potter Stewart: But you do not need to go that far to win your lawsuit, do you?
Gerrit H. Wormhoudt: No, Your Honor I don't.
Potter Stewart: It's not of this, so far as you know nobody here has a claim of as much as $10,000.00.
Gerrit H. Wormhoudt: I think it's conceivable than any of them would. I would point out that neither the District Court nor the appellate court characterizes this as a (b) (1), (b) (2) or (b) (3) class action.
Abe Fortas: Well you would say then that the only judgment the court can render here, let's assume that you got all the jurisdictional amount hurdle, the only judgment the court could render here would be on the base -- would be based on the claims of the individual claimants.
Gerrit H. Wormhoudt: Yes Mr. Justice, I'm confident that the court would --
Abe Fortas: So there are ten more with a $7.00 each or total amount of a judgment be $70.00.
Gerrit H. Wormhoudt: Yes sir. And I assume that several decrees would have to be entered in each case or I mean as to each party defining the exact amount that he had assuming that he paid his cash -- gas bill at the time and there were aren't any set offset.
Abe Fortas: You don't think that the purpose of the amendment for the rules was to overcome precisely that situation?
Gerrit H. Wormhoudt: Not Your Honor in diversity suits. I submit it was not. I think the main thrust of my argument would be along these lines. Rule 82 says the rule shall not be construed to extend or limit jurisdiction.
Abe Fortas: It doesn't really matter whether it's diversity or not, suppose somehow rather that this were -- suppose some other than diversity, the jurisdictional amount were not available, you just think that this is not a proper class action. You think this is not a proper class action?
Gerrit H. Wormhoudt: No Your Honor, Mr. Justice. I think it may be a proper class action as a class action was now defined, I simply submit that doesn't tell you whether or not you have jurisdiction.
Abe Fortas: And you don't and it doesn't tell you or does it have any bearing on how much can be repaired ultimately what the judgment can be, it's a judgment limited to the individual plaintiffs who have joined.
Gerrit H. Wormhoudt: I think it depends not on the total amount of the aggregate judgment but on the nature of the claim of the plaintiff himself and of the claim of the class. I would merely like to refer very briefly to Rule 82 which says that the rules in this Rule was also amended in 1966 shall not be construed to enlarge or diminish the jurisdiction of the federal courts. The Circuit Court conceded in its opinion and I think counsel will concede here. This action simply was not maintainable prior to the amendment of the rule that being so although I may be supposedly geared to errors that dealing in logic if the action could not have been maintained for jurisdictional reasons prior to the amendment of the rule but it may now be maintained because of the amendment of the rule then it seems to me that is only because of a construction which does enlarge a jurisdiction of the federal district courts. Thank you.